TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00661-CV



                                Ronnie Lee Natho, Sr., Appellant

                                                  v.

                                   Rosie May Shelton, Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 424TH JUDICIAL DISTRICT
           NO. 16226, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                            SUPPLEMENTAL OPINION


               On September 8, 2011, the district court entered judgment against appellant, awarding

appellee $87,296.00 in actual damages, $20,000 in exemplary damages, and $35,000 in attorney’s

fees. On May 30, 2014, we issued a memorandum opinion reversing and rendering judgment

that appellee is not entitled to attorney’s fees or a constructive trust on Natho’s homestead and

holding that the evidence was insufficient to support the full amount of actual damages awarded.

We therefore suggested a remittitur in the amount of $54,199.89 and informed the parties that if

appellee timely filed a remittitur in that amount with the district court, we would reform the portion

of the trial court’s judgment awarding actual damages and accordingly affirm that portion of the

judgment, as reformed, and affirm the judgment in all other respects except those on which we

reversed and rendered judgment.
                  Appellee has informed this Court that it has filed a remittitur of $54,199.89 with

the clerk of the district court. Accordingly, we (1) reverse the district court’s judgment awarding

appellee attorney’s fees and a constructive trust on Natho’s homestead and render that appellee take

nothing on those claims; (2) reform the actual damages portion of the judgment of the district court

to award appellee $33,096.11 in actual damages instead of the original $87,296.00 awarded and,

as so reformed, affirm its judgment on that claim; and (3) affirm the district court’s judgment in all

other respects.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Pemberton, and Rose

Affirmed in part; Reformed in part and, as Reformed, Affirmed; Reversed and Rendered in part

Filed: July 2, 2014




                                                  2